 

Case4:13-md-02420-YGR Document33 Filed03/12/13 Pagel of2
Case MDL No. 2420 Document 136 Filed 03/12/13 Page 1 of 2

FILED

MAR 1 2 2013

W. Wl EKI N G
Yig'~"i§§i.aiaiaam
NORYH€RN D

UNITED STATES JUDICIAL PANEL
on
MULTIDISTRICT LITIGATION

IN RE: LITHIUM ION BATTERIES ANTITRUST
LITIGATION MDL No. 2420

(SEE ATTACHED SCHEDULE)
CONDITIONAL TRANSFER ORDER (CTO -3)

On February 6, 2013, the Panel transferred l civil action(s) to the United States District Court for
the Northern District of California for coordinated or consolidated pretrial proceedings pursuant to
28 U.S.C. §1407. See _F.Supp.Zd_ (J.P.M.L. 2013). Since that time, 27 additional action(s) have
been transferred to the Northern District of California. With the consent of that court, all such
actions have been assigned to the Honorable Yvonne Gonzalez Rogers.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of California and assigned to
Judge Rogers.

Pursuant to Rule 7.1 of the Rnlein££m£edm£thdlnned_&tates_mdmal£anemnmmdisnm
Lj_tig_atigm, the action(s) on the attached schedule are transferred under 28 U.S.C. §1407 to the
Northern District of California for the reasons stated in the order of February 6, 2013, and, with the
consent of that court, assigned to the Honorable Yvonne Gonzalez Rogers.

This order does not become effective until it is filed in the Offlce of the Clerk of the United States
District Court for the Northern District of California. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof If any party files a notice of opposition with the Clerk of the
Panel within this 7-day period, the stay will be continued until further order of the Panel.

 

 

 

 

FOR THE PANEL:
|nasmuch as no objection is M
pending at this time, the w
stay is iifted. _
Jeffery N. Liithi
Mar 12' 2013 Clerk of the Panel

 

 

 

CLERK'S OFF|CE
uNi'rED sTATEs
JuchlAL PANEL on
MuLTlmsTR\cT LlTlGA'noN

 

 

 

 

 

 

Case4:13-md-O2420-YGR Document33_ Filed03/12/13 Page2 of 2
Case MDL No. 2420 Document 136 Fl|ed 03/12/13 Page 2 of 2

IN RE: LITHIUM ION BATTERIES ANTITRUST
LITIGATION MDL No. 2420
SCHEDULE CTO-3 - TAG-ALONG ACTIONS

DISID.I¥.Q.A.NQ.QASE_CAP_UQN

MISSOURI WESTERN

MOW 4 13~00182 O'Daniel vs. LG Chem, Ltd et al

 

 

